Case 1:19-cv-07645-VSB Document 29 Filed 03/27/20 Page 1 of 5
Case 1:19-cv-07645-VSB Document 29 Filed 03/27/20 Page 2 of 5
Case 1:19-cv-07645-VSB Document 29 Filed 03/27/20 Page 3 of 5
Case 1:19-cv-07645-VSB Document 29 Filed 03/27/20 Page 4 of 5
                       Case 1:19-cv-07645-VSB Document 29 Filed 03/27/20 Page 5 of 5




Plaintiff's letter does not comply with my Individual Rule 3,
which mandates the submission of a joint letter detailing, "with
specificity, the requested discovery that each dispute involves
and the respective position of each party, citing the applicable
authority that the respective parties claim for support." The
parties are directed to meet and confer, and file, within thirty
(30) days, a joint letter in compliance with my Individual Rule
3. During the meet and confer, the parties shall attempt to
narrow the scope of the discovery requests to avoid unnecessary
discovery disputes.




                                                   3/30/2020
